Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 6, 2018

                                       No. 04-18-00712-CR

                                     Lisa Ann ESCOBEDO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 13, Bexar County, Texas
                                   Trial Court No. 565471
                       Honorable Crystal D. Chandler, Judge Presiding


                                         ORDER

        The court reporter has filed a notification of late record stating that the appellant has
failed to pay or make arrangements to pay the reporter’s fee for preparing the record. It is
therefore ORDERED that appellant provide written proof to this court within ten days of the
date of this order that: either (1) the reporter’s fee has been paid or arrangements have been made
to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2018.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court